Citation Nr: 0207327	
Decision Date: 07/05/02    Archive Date: 07/10/02	

DOCKET NO.  90-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a dark nodule 
in the nasal corner of the left eye.

2.  Entitlement to service connection for a psoriasis, 
pustular of the hands and feet, as the result of herbicide 
exposure.

3.  Whether there was clear and unmistakable error in the 
Regional Office (RO) rating decision dated in June 1982 which 
denied service connection for arthritis of the sternum.

4.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for 
osteomyelitis/arthritis of the sternum. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) RO.

The Board remanded this case in November 1998.  At that time, 
the Board noted the complex procedural history of this case.  
On September 29, 1998, the Board entered a remand in this 
matter directing further development.  The issues then in 
appellate status appeared to be entitlement to a total and 
permanent disability rating for pension purposes and 
entitlement to a compensable evaluation for a dark nodule in 
the nasal corner of the left eye were before the Board.  
Subsequently, the Board was informed that the RO had granted 
entitlement to a total and permanent disability rating for 
pension purposes and that the veteran had raised other claims 
which were then properly before the Board.  See 38 U.S.C.A. 
§ 7105(a) (West 1991).  Accordingly, the Board remand dated 
in September 1998 was vacated and replaced in November 1998.

As noted above, the RO, in a December 1997 rating 
determination, granted the claim of entitlement to a 
permanent and total disability rating for pension purposes.  
The veteran was notified of this determination.  Accordingly, 
this claim has been granted and no other outstanding question 
of law or fact concerning the provision of benefits under the 
laws administered by the Secretary remains unresolved.  
Absent such questions, there is no matter over which the 
Board may exercise its jurisdiction. 38 U.S.C.A. §§ 510(a), 
7104 (West 1991).  Consequently, this claim is not before the 
Board at this time. 

In December 1998, the RO, on behalf of the Board, noted the 
four issues cited above.  At that time, the RO plainly stated 
that the veteran must "clearly indicate all the claims you 
wish to pursue with the VA."  At that time, no additional 
issues were raised.  In written argument presented by the 
veteran's representative in August 2001, January 2002, and 
February 2002, no additional issues were raised.  
Accordingly, the Board will address no additional issues at 
this time.

In evaluating this case, it must also be noted that the 
veteran has been recently found to be incompetent for VA 
purposes.  The veteran and his representative were notified 
of this determination in April 2000.  The veteran was 
provided notice that the VA was considering this 
determination in September 1999. 

The veteran's case has undergone extensive development.  
Further, at all stages in the appellate process, the veteran 
has been well represented by either an attorney (before the 
courts) or his service representative (before the Board and 
RO).  The Board finds no evidence that the veteran's 
incompetence adversely affected either his ability to present 
his claims or the ability of VA to assist him in the 
development of his claims and his representative has not 
argued otherwise.  Accordingly, it is the determination of 
the Board that it can proceed in this case without prejudice 
to the veteran.  Further delay in this appeal would serve no 
constructive purpose.





FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to these claims in 
light of both the old and new criteria for the development of 
claims.

2.  June 1982 rating decisions denied service connection for 
arthritis and for osteomyelitis the sternum.  The veteran did 
not timely appeal these determinations.

3.  Service connection has never been granted for arthritis 
of the sternum.

4.  The June 1982 RO rating decision was supported by 
evidence then of record and is not shown that applicable 
statutory or regulatory provisions existing at that time  
were ignored or incorrectly applied.

5.  In May 1983, the veteran requested that the previously 
denied claim of service connection for osteomyelitis of the 
sternum should be opened.  

6.  In a May 1985 rating determination, the RO found that 
service connection had been previously denied in June 1982 
for osteomyelitis of the sternum and in November 1982 for 
degenerative arthritis of the sternum.  The RO concluded that 
no new and material evidence had been presented which would 
reopen this claim for service connection for these 
conditions.  

7.  In a May 1985 notice of disagreement, the veteran did not 
dispute the rating determination with regard to the issue of 
service connection for osteomyelitis/arthritis of the 
sternum.  Accordingly, the 1982 and 1985 rating actions 
became the final decision of the VA with regard to this 
issue.

8.  The additional evidence obtained since the prior RO 
determinations is cumulative or redundant and, by itself or 
in connection with the evidence previously assembled, is not 
so significant that it must be considered in order to decide 
fairly the claim of entitlement to service connection for 
osteomyelitis/arthritis of the sternum.

9.  The VA does not recognize psoriasis, or pustulars of the 
hands and feet, as being etiologically related to exposure to 
herbicide agents used in Vietnam.

10.  No competent medical expert has associated psoriasis, 
pustular of the hands and feet, with the veteran's alleged 
exposure to herbicide agents used in Vietnam.  

11.  The medical evidence in this case disassociates the 
veteran's alleged psoriasis condition with his military 
service from August 1967 to August 1969.

12.  The veteran has a 2-millimeters dark nodule in the nasal 
corner of the left eye, which is no more than slightly 
disfiguring and causes no visual impairment.


CONCLUSIONS OF LAW

1.  The RO rating decision of June 1982 denying service 
connection for arthritis of the sternum did not contain clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2001). 

2.  New and material evidence to reopen the claim of service 
connection for osteomyelitis/arthritis of the sternum has not 
been submitted.  Accordingly the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5107A, 5108 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 3.156 (2001) and 66 Fed. Reg. 45, 620 45, 
630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

3.  Psoriasis, pustular of the hands and feet, was not caused 
as a result of the veteran's service or as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001) and 66 Fed. Reg. 45, 620 45, 630-32 (Aug. 29 
2001) (to be codified at 38 C.F.R. § 3.159).

4.  The requirements for a compensable evaluation for a dark 
nodule in the nasal corner of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.76, 4.76A, 4.118, Diagnostic Code 7800 
(2001) and 66 Fed. Reg. 45, 620 45, 630-32 (Aug. 29 2001) (to 
be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001), and the promulgated regulations.  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) that was effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA has stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the RO has had the 
explicit provisions of the VCAA for review.  The veteran was 
specifically notified of the VCAA by the RO in August 2001 
and within the supplemental statement of the case of November 
2001.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103.  The 
record shows that the veteran was notified in the RO rating 
decisions, statement of the case, the supplemental statements 
of the case, the Board remands, the court decisions, and is 
aware of the reasons and bases for the denial of his claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case, informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent evidence is of record.  In addition, the 
veteran was afforded opportunities to submit argument on 
behalf of his claims.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of the claims.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

In evaluating this case as a whole, the Board must note that 
there are limitations in the duty to assist regarding claims 
such as the contention that clear and unmistakable error 
(CUE) exists within a previously unappealed rating 
determination under Livesay v. Principi, 15 Vet. App. 165, 
179 (2001), or in the contention that a previously denied 
claim should be reopened based on new and material evidence 
under the new 38 C.F.R. § 3.159(c).  In fact, under Livesay, 
the VCAA is not applicable to Board CUE cases.  The principle 
was extended to RO CUE cases in Baldwin v. Principi, 15 Vet. 
App. 302 (2001) and Parker v. Principi, 15 Vet. App. 407 
(2002).  In any event, the Board finds that it has fulfilled 
the duty to assist under the new and old criteria for the 
evaluation of the claims cited above.  The Board must note 
the extensive development of this case for nearly a 15-year 
period.  The actions of the VA include, but are not limited 
to, numerous VA evaluations, extensive development, and a 
procedural history dating back years.  There is no indication 
of additional evidence being available that the RO has not 
attempted to obtain.  It is found that no further action is 
required to adjudicate this case.  Accordingly, the Board may 
go to the merits of the determination.

II.  CUE In the Rating Decision of June 1982

A. Background

The service medical records include an examination for entry 
into service that was negative for any relevant disorder.  
The service medical records include a DD Form 1380, U.S. 
Field Medical Card, dated 28 February 1968.  It was prepared 
at the battalion aid station of the veteran's unit.  On this 
form, in the block for diagnosis, the original printed black 
ink entry reads "Trouble c [with] old fx [fracture] of 
collar bone."  This is crossed out and in a different 
writing in blue ink script is written:  "sterno clavicular 
arthritis."  The entry for "Line of duty" is marked 
"yes."  

A March 1968 clinical record referred to "c/o [complaint of] 
sharp pain around 6yo [six year old] fx [fracture] clavicle.  
No palp[able] weakness.  No LOM [Limitation of Motion].  No 
tenderness."   A September 1968 profile limited the 
veteran's duty status due to what was identified as an old 
fracture of the clavicle.  An October 1968 record disclosed 
complaints of numbness in arm with prolonged wearing of 
rucksack.  The impression was brachial plexus injury, 
recurrent.  A notation on this record states "X-ray of old 
fx [fracture] entirely WNL [Within Normal Limits]."
The July 1969 examination for separation form service was 
negative for relevant complaints, history or findings.

In April 1982, the veteran filed a claim for compensation.  
He identified the condition for which he was claiming service 
connection as "chest 1968."  He reported treatment in 
"1968" in Vietnam for the condition and post service at an 
unidentified date at the Veterans Administration Medical 
Center (VAMC) Jackson.

An April 1982 VA hospitalization report from the Jackson, 
Mississippi, VAMC indicated the veteran reported a history 
that "seems reliable" according to the medical providers.  
The veteran related that he had experienced continuous pain 
in his sternum since a soldier fell across his chest during 
service.  He complained of pain and swelling in the area.  X-
rays reportedly showed some degenerative changes "in the 
area."  Surgery disclosed degenerative changes with 
increased osteophytic formation.  A laboratory report 
confirmed anaerobic gram positive rods, diphtheroid size.  
Diagnosis was degenerative arthritis of the sternum.  The May 
1982 VA hospitalization report from the same facility showed 
a diagnosis of osteomyelitis of the sternum.  

A June 7, 1982, rating determination, denied service 
connection for arthritis of the sternum.  It was noted that 
the service medical records showed the claimant was treated 
for arthritis of the clavicle due to an old fracture existing 
prior to service.  He was noted to have been treated post 
service for arthritis of the sternum.  The veteran was 
notified of this determination by correspondence dated June 
11.  

Service connection was also denied for osteomyelitis of the 
sternum in a June 21, 1982 rating action.  The veteran was 
provided notice of that determination in a communication 
dated June 30.  The veteran did not appeal either June 1982 
determination within one year of the date of written 
notification.  In this regard, the Board notes in passing 
that a statement that was intended as a notice of 
disagreement and dated in May 1983 was received by the RO in 
December 1983.  The RO properly informed the veteran in 
January 1984 that he had not timely appealed the June 1982 
determination.  Accordingly, it became the final decision of 
the VA regarding this claim.  

B. Legal Criteria Governing CUE

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes "clear and unmistakable 
error."  For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

C. Analysis

In June 1997, the veteran submitted arguments as to why the 
June 7, 1982, RO determination that denied service connection 
for degenerative arthritis of the sternum contained CUE.  He 
pointed to service medical records, including his entry 
examination, treatment records dated in February, March, June 
and September 1968 and his July 1969 separation examination.  
He also noted that in April 1982 he provided statements of 
medical history of pain in his sternum since and injury in 
service when a soldier fell on him.  He pointed out that in 
"May" 1982, there was a diagnosis of degenerative arthritis 
of the sternum.  

He also argued the adjudicators "did not have the correct 
facts" before them and did not correctly apply the statutory 
and regulatory provisions.  He maintained that he was 
entitled to the presumption of soundness, and that there had 
been no notation of his left clavicle injury on his entrance 
examination.  He stated that adjudicators failed to apply 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) as they 
wrongly classified him as a noncombat veteran at the time of 
the June 1982 rating determination.  In subsequent pleadings, 
the veteran maintained that the line of duty finding in 
February 1968 was binding on VA under 38 C.F.R. § 3.1 and 
thus it was CUE to deny the claim in June 1982. 

At the outset, the Board must point out that in order for CUE 
to exist, the error must be both undebatable and outcome 
determinative.  Even if an error or errors can be identified 
in the adjudication under challenge, if it is not absolutely 
clear that the outcome would have been difference but for the 
error, CUE is not established.  Therefore, if regardless of 
an error or errors, there was a basis in the record to 
support the adjudication, CUE can not be found.

The Board finds that there are at least two fundamental 
reasons why CUE can not be found in the June 7, 1982, rating 
determination.  The Board notes that the factual record as it 
existed in 1982 was, at best, ambiguous as to the existence 
of, and medical diagnosis of any condition of the sternum or 
clavicle in service.  The record was likewise at best 
ambiguous as to relationship of such a condition to any 
condition shown post service that produced a disability for 
which compensation benefits could be awarded.  While the 
February 1968 entry shows a diagnosis of "sterno clavicular 
arthritis," it did not show that diagnosis was based upon X-
ray evaluation.  Subsequently, in October 1968 the veteran 
was provided an X-ray study of the "old fracture" that was 
deemed to be "within normal limits" save evidence of the 
pre-service fracture.  The impression then was of brachial 
plexus injury.  The separation examination was negative.  
Thus, the single entry noting "sterno clavicular arthritis" 
was unsupported by X-ray studies at the time.  At the later 
date, the diagnosis was changed to brachial plexus injury.  
The separation examination the following year was negative 
for any diagnosable disability of the sternum.  

Under the governing law and regulations in effect in 1982, as 
now, the schedular criteria governing arthritis contained the 
following pertinent provisions:

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:
    A 20 percent rating is provided with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.
    A 10 percent rating is provided with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.
    Note (1): The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  
    Note (2): The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  (Emphasis added)  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1982).

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as arthritis, degenerative.  (Emphasis added)  
38 C.F.R. § 4.71a, Diagnositic Code 5003 (1982).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45(f) (1982).

Under the governing law and regulations both then and now, 
arthritis was and is recognizable as a disability only under 
certain specific circumstances.  The first of these is that 
the diagnosis of arthritis had to be supported by X-ray 
findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
record as it existed in 1982 did not establish that arthritis 
of the sternum, established by X-rays, was demonstrated in 
service.  There was no indication that the presence of 
"sterno clavicular arthritis" was shown by X-rays in 
February 1968, or at any time thereafter in service.  A 
reasonable fact finder could have concluded that clavicular 
arthritis was demonstrated not to be present on X-ray based 
on the October 1968 entry in the service medical record.  A 
fact finder could further have entertained doubts as to 
whether the October 1968 x-ray called into question the 
existence of arthritis of the sternum.  Thus, the identity of 
an arthritic disability in service was not established to a 
degree that was beyond debate under the governing 
regulations.  Indeed, the service medical records did not 
establish the presence of degenerative arthritis for VA 
purposes because at no point was arthritis confirmed by X-ray 
findings.  If the very existence of the disability in 
question was in doubt, none of the statutory or regulatory 
provisions that govern such matters as the presumption of 
soundness, the veteran's combat status or the line of duty 
determination could dictate a favorable outcome.  

The record in June 1982 also lacked competent medical 
evidence that the diagnosis of arthritis of the sternum shown 
in April 1982 was causally related to any injury or disease 
in service.  Even assuming the veteran's status as a combat 
veteran is conceded, neither 38 U.S.C.A. § 1154(b) nor 
38 C.F.R. § 3.304(d) granted him medical competence.  Thus, 
as a lay party he was not competent to make a medical 
diagnosis or to provide a medical opinion linking a 
disability not perceptible to lay observation, such as the 
presence of arthritis of a bone, to an injury or disease or 
service origins.  While he was competent to provide evidence 
of continuity of a symptom, such as pain, he was not 
competent to link the symptom to a nonobservable disability 
such as arthritis or osteomyelitis.  Both arthritis and 
osteomyelitis were diagnosed in 1982.  There was no basis to 
link osteomyelitis to service on the record, and thus it was 
by no means clear that the claimant's report of a continuity 
of pain symptoms was linked to one disability throughout the 
period.  Thus, the lay statements of record did not 
undebatably establish a continuity of symptoms due to 
arthritis of the sternum in 1982.  Accordingly, the presence 
of sterno clavicular arthritis in service or the relationship 
of arthritis of the sternum to service was not established 
beyond debate.   

Even assuming the factual record could be read as 
establishing beyond dispute that "sterno arthritis" was 
incurred in service, there still remained the question as to 
whether it was productive of disability that was recognizable 
for purposes of compensation benefits.  Under the schedular 
criteria, arthritis was ratable on the basis of limitation of 
motion of the joints identified in 38 C.F.R. § 4.55(f).  
Neither the sternum nor the clavicle, however, were or are 
joints ratable under 38 C.F.R. § 4.55(f) for limitation of 
motion.  

The rating schedule also provided: 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1982).

This provision, however, did not clearly indicate that a 
noncompensable or zero percent rating was assignable to 
arthritis of the sternum as the applicable Diagnostic Code, 
5003, did not cover the sternum in light of 38 C.F.R. 
§ 4.55(f).

There was and remains, no diagnostic criteria for rating a 
disability of the sternum.  The schedular criteria did 
provide a rating for the clavicle, but only where there was 
dislocation, nonunion or malunion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1982).  There was no competent medical 
evidence to show that dislocation, nonunion or malunion of 
the clavicle was present at any time.

The only remaining basis for determining whether a disability 
for compensation purposes was present in 1982 was on the 
basis of complaints of pain.  The record before the RO, 
however, showed that the diagnoses included arthritis of the 
sternum and osteomyelitis of the sternum.  There was no 
indication whatsoever of the presence of osteomyelitis of the 
sternum in service or of any causal relationship between 
osteomyelitis of the sternum and service.  Since either 
arthritis or osteomyelitis could account for the complaints 
of pain present in 1982, it was not undebatable that 
arthritis of the sternum was productive of any disabling 
manifestations whatsoever.  Accordingly, it was not CUE to 
deny service connection for arthritis of the sternum on the 
record as it existed in June 1982.

The Board further notes that a claim of CUE must be based 
upon the evidence of record at the time of the decision.  To 
the extent the veteran refers to or attempts to support his 
claim of CUE based upon evidence not of record at the time of 
the June 1982 determination, such evidence is not for 
consideration.

After review of all of the veteran's contentions, the Board 
finds no "undebatable" and outcome determinative error exists 
in this case.  A valid claim of CUE requires more than a 
disagreement as to how the facts were weighed or evaluated.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  Accordingly, 
the claim of CUE must be denied.  


III.  Whether New and Material Evidence Has Been 
Submitted to Reopen the Claim for Service Connection 
for Osteomyelitis/Arthritis of the Sternum

In this case, the veteran also contends that since the June 
1982 rating determination he has supplied new and material 
evidence warranting the reopening of this previously denied 
claim.  Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board 
must reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) 
and Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The Board has reviewed the medical evidence and statements 
submitted.  Particularly, the May 1982 VA hospitalization 
report indicating a "[p]robable osteomyelitis sternum."  This 
medical evidence was, however, before the RO when it 
adjudicated this case many years ago.  Accordingly, it cannot 
provide a basis to reopen this previously denied claim.

The medical evidence of record obtained since the 1980s 
rating determinations does not support the contention that he 
has either osteomyelitis or arthritis of the sternum 
associated with his active service that ended in 1969.  The 
Board must note that the veteran's contentions regarding this 
issue are not always clear.  In a hearing held before a 
hearing officer at the RO in December 1988, he appears to 
indicate that his chest was injured when another soldier's 
elbow hit him in the chest and knocked him out.  It appears 
that later he had problems carrying his pack and that a 
doctor had told him that the pack was putting pressure on his 
chest.  The veteran testified that he had pain in his chest 
subsequent to the injury.  However, no health care provider 
has indicated an association between a current condition and 
any reported injury in service.  The veteran has provided no 
evidence that would indicate an association between the 
veteran's alleged chest disorder and his service many years 
ago.  

The veteran's status as a combat veteran, in and of itself, 
provides no basis to reopen the previously denied claim.  
Even if the Board assumes the alleged injuries occurred, the 
fact that the veteran may have been elbowed in the chest 
during his service does not provide a basis to find that 
osteomyelitis or arthritis was caused by this injury many 
years later.  The record does not demonstrate that the 
veteran possesses any medical expertise gained through 
knowledge, skill, experience, training or education.  He thus 
lacks competence to provide a medical diagnosis or an opinion 
on a matter that would require medical expertise.  As a lay 
party, including as a combat veteran, he is competent to 
provide evidence upon those matters that are visible or 
perceptible to a lay person, such as an injury, the existence 
of pain and other subjective manifestations.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Neither his general status as a lay party, 
nor his specific status as a combat veteran, however, 
transforms him into a party with medical expertise that would 
render his statements competent evidence as to a causal 
connection between trauma in service and the diagnosis of 
arthritis or osteomyelitis post service.  As a result, the 
veteran's evidentiary assertions do not provide a basis to 
reopen the previously denied claim of service connection for 
arthritis of the sternum as there is no competent medical 
evidence to indicate either osteomyelitis or arthritis of the 
sternum was the result of this alleged injury.

The veteran's service medical records were available to the 
RO when it previously denied this claim many years ago.  
Accordingly, these medical records cannot provide a basis to 
reopen the veteran's previously denied claim.  The fact that 
the current medical records do not clearly indicate the 
veteran currently has this condition also does not support 
the veteran's claim.  However, the more difficult problem 
evolves around the issue of whether the veteran has altered 
his service medical records.  

With regarding to the VCAA, the new VCAA provides expressly 
that:
 
Nothing in [new section 5103A. Duty to Assist 
Claimants] shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material 
evidence has been presented or secured, as 
described in section 5108 [of title 38 United 
States Code].

38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

In this case, the Board must find that unless the veteran 
provides new and material evidence to reopen the claim, the 
Board is bound by expressed statutory mandate not to consider 
the merits of the case.  Thus, unless, and until, the veteran 
develops new and material evidence to provide a basis to 
reopen his claim, rather than reiterating previous 
contentions, the Board may not unilaterally adjudicate the 
merits of claims previously denied.  As new and material 
evidence has not been submitted to reopen the veteran's claim 
for service connection, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).


IV.  Entitlement to Service Connection for a Psoriasis, 
Pustular
of the Hands and Feet, as a Result of Herbicide Exposure.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

In this case, the veteran does not contend that this 
disability is the result of a condition that began in active 
service.  He has, instead, contended that this condition is 
the result of Agent Orange exposure.  If a veteran was 
exposed to a herbicide agent during active military, naval or 
air service, a series of diseases shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) list the 
presumptive service-connected disabilities.  

The VA does not recognize psoriasis or pustulars of the hands 
and feet as being associated with Agent Orange exposure.  In 
fact, based on a view of the medical evidence of record, it 
is unclear if the veteran actually has this condition.  In 
any event, assuming that the veteran has this condition, 
there is no indication that this condition is the result of 
the veteran's active service for Agent Orange exposure.

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.307 (2001).  They provide for a 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam and who have a disease 
listed at § 3.309(e).  Recent legislative changes make clear 
that the veteran in this matter must be accorded the 
presumption of exposure, however, the presumption of exposure 
has not been the basis upon which the claim was denied and 
thus the change does not warrant further review by the RO.  
See Pub. L. No. 107-____ (Dec. 27, 2001).  Further, 
notwithstanding the any presumption of exposure, the claim 
would still be denied for the reasons that follow. 

The United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98-
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not a potentially "radiogenic disease" under 38 C.F.R. 
§ 3.311b (now § 3.311(1999)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d). 

In light of Combee, the Board has not only considered whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but has also considered if his current disability 
is the result of active service under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(d).  The fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309(e) does 
not preclude him from establishing service connection with 
proof of actual direct causation.  However, the Court has 
also held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West,. 12 Vet. App. 247, 259 (1999) 
(citations omitted).  



Skin

VA hospitalization in August to October 1982 resulted in a 
diagnosis including pustular lesions of the palms and soles 
of the feet of unknown etiology and right axillary 
folliculitis resolved.  A clinical record dated September 
1982 includes an impression of pustules on the palms, rule 
out dyshidrosis, fungal, pustular psoriasis, atypical 
bacterial infection.

A July 1991 VA inpatient treatment record shows a diagnosis 
of pustular psoriasis. These reportedly had been present for 
"greater than" fifteen years.  A punch biopsy was 
consistent with the diagnosis. 

Sternum

Placed in the record in December 1995 was an April 1982 VA 
outpatient treatment record that shows the veteran presented 
with complaints of chest pain initially described as of one 
year duration.  He had experienced elevation of the sternum 
for four to five years.  A subsequent statement of medical 
history noted pain and swelling present for three to six 
years.  There was no history of injury in service or 
continuity of symptoms since service.  Initial assessments 
included sternum deformity, degenerative joint disease and 
"chest pain??".  Diagnosis was questionable osteomyelitis 
of manubrium of sternum "and/or" tumor.  An X-ray of the 
sternum disclosed sclerotic change of the manubrium stern and 
the adjacent parts of the 1st ribs.  There was involvement of 
the joint between the manubrium sternum and the first segment 
of the sternum.  

An April 1982 summary of a VA hospitalization showed the 
veteran presented with complaints of pain and swelling of the 
sternum.  He reported he had experienced continuous pain in 
the sternum since a fellow soldier fell across his chest in 
the army.  Final diagnosis was degenerative arthritis of the 
sternum.  

The veteran requested copies of his service medical records 
in August 1982.  The request form is annotated to show the 
records were released to the veteran in the office.  In March 
1983, the veteran submitted copies of service medical 
records.  Among these copies is DD Form 1380, U.S. Field 
Medical Card, dated 28 February 1968.  It was prepared at the 
battalion aid station of the veteran's unit.  On this form, 
in the block for diagnosis, the original printed black ink 
entry reads "Trouble c [with] old fx [fracture] of collar 
bone."  This is crossed out and in a different writing in 
blue ink script is written:  "sterno clavicular arthritis."  
The entry for "Line of duty" is marked "yes."  

Also included in the March 1983 submission is a duplicate 
copy of a March 1968 clinical record referring to "c/o 
[complaint of] sharp pain around 6yo [six year old] fx 
[fracture] clavicle.  No palp[able] weakness.  No LOM 
[Limitation of Motion]. No tenderness."   An additional 
record is a duplicate copy of a September 1968 profile 
limiting the veteran's duty status due to what was identified 
as an old fracture of the clavicle.  Also included in the 
March 1983 submission was a duplicate copy of an October 1968 
record showing complaints of numbness in arm with prolonged 
wearing of rucksack.  The impression was brachial plexus 
injury, recurrent.  A notation on this record states "X-ray 
of old fx [fracture] entirely WNL [Within Normal Limits]."

At a VA examination in October 1987, it was noted that the 
veteran had six-centimeter scar from a biopsy of the chest

VA outpatient treatment records dated September 1988 show the 
veteran complained of swelling in the upper anterior chest.  
X-rays disclosed a coarsened architecture of the sternum at 
"[illegible]."  X-rays of the cervical spine demonstrated 
degenerative joint disease.  Diagnoses included status post 
osteomyelitis of the sternum and degenerative joint disease.  
A bone scan the following month was found to demonstrate no 
active osteomyelitis and the impression was status post 
osteomyelitis and degenerative joint disease of the sternum.  
A VA X-ray of the sternum in April 1989 disclosed moderate 
sclerotic changes in the upper half of the sternum.  There 
were minimal sclerotic changes in the anterior aspect of the 
1st ribs.  These were noted to be similar to what was seen on 
X-ray in September 1988.  

In a detailed statement submitted as pleadings to the Court 
in apparently February 1992, the veteran described a 
traumatic injury to his chest when another soldier 
accidentally fell and struck the veteran's chest with his 
elbow.  This was during a break while they were performing 
drill and ceremonies at Cam Rhan Bay in Vietnam.  

In this case, the veteran has provided no medical evidence to 
support the conclusion that he has a skin disorder associated 
with his active service.  In addition, medical evidence of 
record fails to indicate that psoriasis or pustular of the 
hands and feet was caused, or existed, during his active 
service many years ago.  In addition, the Board must note 
that this condition, assuming it exists today, did not become 
manifest until many years after there veteran's discharge 
from active service.  Such facts do not support the veteran's 
claim and provide evidence that only supports the denial of 
this claim.  

With regard to the veteran's contentions, both regarding this 
claim and others, the Court has made it clear that a lay 
party is not competent as to matters requiring expertise 
derived by specialized medial knowledge, skill, expertise, 
training, or education.  Espiritu, supra., 2 Vet. App. at 
494-5.  Thus, the veteran is not competent to diagnose the 
etiology of his own disability. 

In this case, the question of whether the veteran's alleged 
psoriasis is the result of his active service or exposure to 
Agent Orange is a medical determination.  In addition, the 
Board must find that the question of whether the veteran's 
current alleged disability is related to his active service 
or to Agent Orange exposure is not in relative equipoise.  
The competent medical evidence, including, but not limited 
to, the veteran's service medical records, the medical 
records immediately following his discharge from active 
service, and the medical evidence today, does not support the 
determination that this condition is related to his active 
service or to Agent Orange exposure.  In fact, the medical 
evidence of record following the veteran's discharge from 
active service (indicating no skin disorder) provides 
positive evidence against the veteran's claim.  As a result, 
the claim of service connection must fail.

V.  Entitlement to a Compensable Evaluation for
A Dark Nodule in the Nasal Corner of the Left Eye.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). As will be discussed below, in this 
case, the Board has considered whether another Diagnostic 
Code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As noted by the Court, the veteran's disability was 
originally evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (disfiguring scars of the head, face, or neck).  Under 
this diagnostic code, a complete or exceptionally repugnant 
deformity on one side of the face or marked or repugnant 
bilateral disfigurement warrants a 50 percent evaluation.  
Severe scarring, especially if it produces a marked or 
unsightly deformity of the eyelids, lips, or auricles 
warrants a 30 percent evaluation.  Moderately disfiguring 
scars warrant a 10 percent evaluation and slight disfiguring 
scars of the head, face or neck warrant a noncompensable 
evaluation.    

The Board has reviewed the VA evaluations of the veteran's 
alleged disability in great detail.  In pictures taken of the 
veteran's face in October 1987, the undersigned finds no 
indication of any disfigurement associated with this 
condition.  In fact, the undersigned finds little indication 
that this "disorder" exists within the pictures taken.  
Notwithstanding, numerous evaluations of the veteran's eye 
have been performed.  Within a March 1983 evaluation, the 
veteran stated that he had photophobia in bright sunlight.  
However, normal visual acuity at distance without correction 
at the right with 20/20 vision bilaterally was found.  
Presbyopia due to the veteran being 41 years of age and 
difficulty reading up close without reading glasses was also 
noted.  Pinguecula on the nasal and temporal quadrants of the 
conjunctiva, bilaterally, due to sun damage, was also noted.

In written argument in September 1998, it was contended that 
the veteran should receive a 10 percent evaluation for 
"disfigurement" under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scarring under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injuries.  The basis for this contention, based on the 
evaluations, is difficult to ascertain.  In numerous VA 
evaluations there has been no indication of disfigurement, a 
painful scar, or a facial muscle injury.  There is great deal 
of medical evidence that indicates that critical "disability" 
at issue before the RO, the Board, the Court, and the Federal 
Circuit over the last 15 years is a small wart-like nodule 
smaller than a pea.      

Within the May 1998 decision of the Court, the veteran argued 
that he was entitled to a rating under Diagnostic Code 6009 
(eye, injury of, unhealed), which includes such 
considerations as "impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity".  See 
38 C.F.R. § 4.84(a), Diagnostic Code 6009 (2001).  The Court 
actually made no finding as to the veteran's allegations of 
the inadequacy of the examination or his dispute with the 
diagnostic code under which the alleged disability was rated.  
Given, however, that the VA General Counsel had failed to 
respond to the veteran's pleadings, despite an order from the 
Court, and given that the last examination of record 
regarding the veteran's eye condition was in March 1989, the 
Court remanded this matter for a contemporaneous examination 
for expeditious development and readjudication.   
Thereafter, the Board remanded this case to the RO in order 
to obtain a more contemporaneous VA medical evaluation.

In a June 1999 VA evaluation, it was noted that the veteran 
had a status post cataract extraction with a posterior 
chamber intraocular lens implant.  It was indicated that the 
veteran had good results in both eyes, that his vision was 
good in both eyes, and that the veteran had "no complaints."  
Notwithstanding, in light of the Court's determination, the 
RO returned this case to the evaluator in order to obtain a 
more detailed evaluation of the veteran's service-connected 
condition.

In a November 1999 evaluation of the veteran's eye, the 
examiner noted that the Board had asked a number of questions 
as to how the veteran's service-connected nodule was 
affecting the veteran's eye or his vision.  The examiner 
found, as stated in prior eye examination report, that the 
veteran had no "visual or eye complaints at this time."  The 
veteran had had a number of complaints prior to undergoing a 
successful bilateral cataract extraction with intraocular 
lens implant.  In this regard, the Board must note that the 
veteran is not service connected for his cataract.  
Accordingly, a disability associated with this condition 
cannot provide a basis to award the veteran an increased 
evaluation.  

During the November 1999 VA evaluation, it was found that 
following recovery from this cataract surgery the veteran's 
vision was found to be "normal" and he had "no complaint."  
The reported dark nodule was, in actuality, an apparent 
subcutaneous pigmented lesion approximately 2 x 3 millimeters 
in size on the left side of the veteran's nose.  Due to its 
location and size, the examiner noted that it did not appear 
to be significant in any way to the veteran's eyes or his 
vision.  The examiner stated, in pertinent part:

To repeat, the [veteran] has no visual or 
eye complaints at this time following 
recovery from his successful bilateral 
cataract extraction with intraocular lens 
implant.  The small subcutaneous pigment 
nodule is on the left side of the 
[veteran's] nose and is not bothering the 
[veteran] in any way that he knows of or 
that I can detect upon examination today.

Based on the evidence cited above, the Board finds that a 
noncompensable evaluation under Diagnostic Code 7800 is 
clearly warranted.  The VA evaluations, along with the 
pictures obtained of the veteran's nose, clearly indicate the 
true nature of this alleged disability.  There is no basis 
upon which a fact finder could conclude that the "dark 
nodule" is disfiguring.  While the veteran has requested a 10 
percent disability evaluation for "disfiguring" scar, the 
medical evidence of record as well as the photograph, clearly 
refute this contention.  Consequently, a compensable 
evaluation under the diagnostic code is not warranted.  

As requested by the veteran, the Board has considered whether 
it should award him a disability evaluation under 38 C.F.R. 
§ 4.84a for impairment of vision field.  Measurement of 
visual field impairment is based on findings on a Goldman 
perimeter chart and computation of average concentric 
contraction of visual fields in accordance with the 
provisions of 38 C.F.R. §§ 4.76, 4.76a, and 4.77 (2001).  In 
this case, however, there is no medical evidence to support 
the conclusion that the veteran has any field loss due to the 
dark nodule on the nasal corner of the left eye.  On the 
other hand, there is competent medical evidence that the dark 
nodule causes not visual impairment.  Consequently, the 
medical evidence of record clearly supports a conclusion that 
an evaluation under 4.84a is clearly not warranted.

The Board has also considered whether the veteran is entitled 
to an increased evaluation for muscle damage somehow 
allegedly associated with this disorder.  However, the 
medical evidence of record does not support such a 
conclusion.  This conclusion, based on the medical evidence 
of record, appears almost self-evident.  There is no medical 
evidence to support the conclusion that the veteran has 
muscle damage associate with this disorder or any visual 
impairment caused by this disorder and extensive medical 
evidence to support the conclusion that this condition is not 
causing the veteran difficulties.  The veteran's own recent 
statements support the conclusion that there is no disability 
associated with this condition. 

VA has a duty of acknowledging and considering all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has met this 
requirement in this case considering the applicable 
provisions of 38 C.F.R. Parts 3 and 4.  The Board has 
considered these provisions, taking into consideration the 
objective findings as well as the subjective complaints of 
the veteran, and finds no basis for an award of an increased 
rating.  The finding that this condition is not disabling in 
any way, shape, or form excludes further consideration of any 
other scheduler or extra-scheduler consideration.

In summary, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating.  Because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule discussed 
above is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.


ORDER

Clear and unmistakable error in the RO rating decision dated 
June 1982 is not found.  The claim is denied.

New and material evidence to reopen a previously denied claim 
of service connection for osteomyelitis/arthritis of the 
sternum is not found.  The claim is denied.

Entitlement to a compensable evaluation for a dark nodule in 
the nasal corner of the left eye is denied.

Entitlement to service connection for a psoriasis, pustular 
of the hands and feet, as the result of herbicide exposure, 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

